Citation Nr: 0418378	
Decision Date: 07/09/04    Archive Date: 07/21/04	

DOCKET NO.  01-04 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to February 28, 1994, 
for an award of service connection for residuals of a head 
injury with post concussion headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which implemented the grant of service 
connection for residuals of a head injury with post 
concussion headaches awarded by the Board in a March 
decision.  The RO assigned a 30 percent rating for the 
disability from February 28, 1994, the date of receipt of the 
veteran's request that a previously disallowed claim for 
service connection for that disability be reopened.  

The veteran testified before the undersigned Veterans Law 
Judge via a video conference hearing with RO in March 2002 in 
connection with the appeal for an earlier effective date.  A 
transcript of his testimony has been associated with the 
claims file.

In October 2002, the Board entered a decision that denied the 
veteran's appeal for an earlier effective date for residuals 
of a head injury with post concussion headaches.  On appeal 
to the United States Court of Appeals for Veterans Claims 
(CAVC), the Secretary of Veterans Affairs (Secretary) 
(appellee) filed a Motion for Remand and to Stay Further 
Proceedings.  Citing Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002), the motion argued that the Board's October 
2002 decision had not discussed the extent to which the 
notice requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) had been satisfied.  By an order issued in April 
2003, the CAVC granted the Secretary's motion and remanded 
the matter to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the motion.  

Pursuant to the remand, the RO mailed a VCAA notification 
letter to the veteran in January 2004.  In April 2004, the RO 
conducted a further review of the claim and confirmed its 
prior denial of an earlier effective date.  The case has been 
returned to the Board for further review on appeal.  

Other matters raised by the veteran during the course of the 
appeal require consideration at the RO.  

In April 2001 the veteran filed a claim for an increased 
rating for the head injury residuals.  By a June 2001 rating 
decision, the RO assigned an increased evaluation of 
50 percent for post concussion headaches effective from 
April 20, 2001, the date of the claim for increase.  

The veteran did not appeal amount of the 50 percent rating 
assigned for the head injury residuals, but his 
representative has raised the issue of entitlement to an 
effective date earlier than April 20, 2001 for such rating.  
This matter has been neither procedurally prepared nor 
certified for review on appeal and is referred to the RO for 
initial consideration and any indicated appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Following the denial of a total compensation rating based on 
individual unemployability (TDIU) in December 2002, the 
representative submitted argument to the effect that 
entitlement to a TDIU should be considered on an 
extraschedular basis.  This matter likewise has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for initial consideration and any 
indicated appropriate adjudicative action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran filed an informal claim of entitlement to 
service connection for residuals of a head injury in June 
1966, but did not file a formal claim within one year after 
the RO forwarded to him an application form.  

2.  The veteran filed a formal application for service 
connection for residuals of a head injury in August 1974.

3.  The RO denied service connection for residuals of a head 
injury in February 1975; the veteran did not appeal that 
determination following notification thereof.  

4.  A petition to reopen the claim of entitlement to service 
connection for residuals of a head injury with post 
concussion headaches was received from the veteran on 
February 28, 1994.

5.  The Board found in March 2000 that new and material 
evidence received in support of the February 28, 1994, claim 
constituted a new factual basis for the granting of 
entitlement to service connection for residuals of a head 
injury.  

6.  The RO rating decision that implemented the March 2000 
Board decision assigned an effective date of February 28, 
1994, for the grant of service connection for residuals of a 
head injury with post concussion headaches, based on the date 
of claim.

CONCLUSION OF LAW

The claim for an effective date, prior to February 28, 1994, 
for the grant of service connection for residuals of a head 
injury with post concussion headaches is denied as a matter 
of law.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 
(2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

Although the veteran's claim was received before November 9, 
2000, the effective date of the new law, it appears that the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must advise a 
claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf and provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App 370 (2002).  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

Pursuant to the CAVC's order, the Board remanded the case to 
the RO for the issuance to the veteran of a VCAA notice that 
complied with the requirements of Quartuccio and Charles.  
Pursuant to the remand the RO sent a letter to the veteran 
in January 2004 that reiterated the legal basis for the RO's 
prior denial of an earlier effective date and requested 
submission of additional medical records pertaining to the 
effective date issue, including, specifically, reports or 
statements from doctors or medical facilities.  

The premise of the Joint Motion was that the furnishing of 
information regarding the evidence needed to substantiate 
the claim was necessary both to assist the veteran in 
pursuing his earlier effective date claim and to satisfy the 
specifications of Quartuccio and Charles.  That finding is 
the "law of the case" and is binding on the Board.  See 
Browder v. Brown, 5 Vet. App. 268, 270 (1993) ("[Q]uestions 
settled on a former appeal of the same case are no longer 
open for review").  

However, the Board believes that the mailing of the January 
2004 letter satisfied the requirements of the Joint Motion, 
notwithstanding that there was no language that specifically 
addressed the evidentiary requirements of the claim or 
advised which evidence would be obtained by VA or which 
evidence he was required to obtain.  

The Board also believes that literal compliance with 
Quartuccio and Charles is not possible in this case.  Under 
the circumstances presented, as set forth in detail below, 
the assignment of the effective date of service connection 
was dependent on findings as to the date of actual receipt 
of a claim to reopen and as to when entitlement arose.  
Submission of additional evidence at this point would have no 
potential to change either finding.  The essential facts 
relevant to the application of the regulatory criteria are 
not in dispute.  The outcome of the appeal is governed by the 
interpretation and application of the law and regulations 
rather than by consideration of the adequacy of the evidence 
or resolving conflicting evidence.  

The inapplicability of the VCAA to appeals in which the 
question on appeal is limited to statutory interpretation is 
well established in the CAVC's jurisprudence.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Smith v. Gober, 14 
Vet. App. 227, 231-32 (2002); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law).  

In addition, the VA General Counsel has also held that VA is 
not required under 38 U.S.C. § 5103(a) to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-04.  

Accordingly, the Board finds that the requirements of the 
Joint Motion have been substantially satisfied to the extent 
possible.  The Board will proceed to decide the appeal in 
accordance with the legal sufficiency of the underlying claim 
as shown by the undisputed essential facts.  


Criteria

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(West 2002); 
38 C.F.R. § 3.400 (2003).  

In the absence of a timely appeal, the determination of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final with respect to the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2003).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2003).  Upon request made in 
person or in writing, the Secretary shall furnish, free of 
expense, all such printed instructions and forms as may be 
necessary in establishing the claim.  38 U.S.C.A. § 5102 
(West 2002). 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  

A claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  Brannon v. West, 
12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2003).  

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or a report of hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2003); see also 38 C.F.R. § 
3.155(a) (2003).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2003).  

A "finally adjudicated claim" is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appeal.  38 C.F.R. 
§ 3.160(d) (2003); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2003).

Under the provisions of 38 C.F.R. § 3.157(b)(1) (2003), the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  See Servello v. Derwinski, 3 Vet. App. 196, 199-
200 (1992); Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993).  


Factual Background

No service department medical records for the veteran other 
than the report of examination at separation are of record 
despite numerous RO attempts to obtain them.  The report of 
examination for separation in October 1956 is negative for 
complaints or abnormality associated with a head injury.  The 
head was reported as normal, and no neurologic or psychiatric 
disorders were found.  

Service department sick reports shows the veteran was 
hospitalized for six days in December 1955 at the 7100th 
United States Air Force (USAF) Hospital in Wiesbaden, 
Germany.  The reason for the hospitalization was not shown.  

An informal claim for service connection for residuals of a 
head injury was received from the veteran in June 1966.  The 
RO forwarded a VA Form 21-526, Veterans' Application for 
Compensation or Pension to the veteran and advised him that 
the form had to be completed and returned within one year 
from the date of the letter; if not, benefits would not be 
payable on the basis of the pending claim.  No response from 
the veteran was received.  

In August 1974 the veteran filed a formal claim for both 
service connection for residuals of a head injury and for 
nonservice-connected pension.  The RO reviewed the claim in 
February 1975, and denied service connection for residuals of 
a head injury on the basis that a head injury in service was 
not shown by the evidence of record.  The evidence considered 
by the RO included, in addition to the service department 
separation examination report and sick reports, VA 
hospitalization records dated since 1973 for psychiatric 
disorders and alcoholism.  The report of an April 1973 
hospitalization showed that the veteran had reported that he 
had been hit on the head in 1955, and had had "migraine 
headaches" since then.  Examination findings, including skull 
X-rays, were negative for head injury residuals.  

The RO notified the veteran of the adverse decision on his 
service connection claim by a letter dated February 20, 1975.  
The veteran did not appeal. 

The veteran subsequently filed claims for nonservice-
connected disability pension in June 1975, June 1977, July 
1978 and December 1999.  These claims were denied by rating 
decisions of August 1975, September 1977, September 1978 and 
February 1990, respectively.  Pension benefits were awarded 
to the veteran in August 1993, effective from June 1992.

On February 28, 1994, the veteran filed a request to reopen 
his claim for service connection for residuals of a head 
injury with post concussion headaches.  

The veteran thereafter testified at a hearing before the 
Board, that in 1975, while serving as a gun mechanic in an 
anti-aircraft artillery battery during service in Germany, he 
was ordered to dislodge a round jammed in a 75-millimeter 
gun.  On doing so, the gun carriage recoiled, struck him on 
the head and knocked him to the ground.  He stated that he 
had received treatment for the injury in the field, including 
three stitches for a forehead laceration.  

He related that he had later developed "migraine headaches" 
and blackouts and that he had been hospitalized for several 
days during the following month.  He stated that after 
service he had been hospitalized for 90 days at the VA 
Medical Center in Houston, where a physician had told him 
that he had a fractured skull.  He stated that he had 
continued to have headaches, dizziness and blackouts which he 
attributed to the injury in service.  

The RO denied the service connection claim and the veteran 
appealed.  In December 1997 the Board remanded the matter for 
additional development of the evidence, including an attempt 
to obtain the records associated with the 1957 VA 
hospitalization.  

While the case was in remand status, the RO obtained a copy 
of the September 1997 VA hospitalization report which showed 
that the veteran had been treated for hemorrhoids.  There was 
no notation of a head injury or of the symptoms cited by the 
veteran as residuals of a head injury.  

At a VA neurological examination in July 1999, the veteran 
related that two days after the reported injury in service he 
had begun to have headaches, which had not resolved.  He 
reported a history of blackouts since the 1960's.  The 
diagnoses were post concussion headaches, rule out seizures.  
Noting that the veteran's service medical records had been 
lost, the examiner commented that it appeared that the 
veteran had sustained a head injury in service and that in 
view of the temporal relationship between the headaches and 
the injury, it was quite possible that the headaches were 
post concussion headaches.  

At a July 1999 VA psychiatric examination, the diagnoses 
included cognitive disorder, anxiety disorder, and alcohol 
abuse in remission.  The examiner expressed the opinion that 
these disorders were not related to any brain trauma received 
in service, but that the cognitive disorder was likely caused 
by advanced age and heavy alcohol use.  

In March 2000, the Board found that the report of the July 
1999 VA neurological examination constituted new and material 
evidence to reopen the service connection claim.  On the 
merits of the issue, the Board found that the veteran's 
statements regarding the injury in service were credible and 
that the evidence was at least in relative equipoise as to 
the question of whether post concussion headaches were 
related to service.  

The March 2000 Board decision to grant service connection for 
head injury residuals with post concussion headaches was 
implemented by an RO rating decision that assigned a 
30 percent disability rating and assigned an effective date 
of February 28, 1994 for the compensation award.  

In March 2002 he veteran provided oral testimony before the 
undersigned Veteran's Law Judge via a video conference 
hearing with the RO.  A transcript of his testimony has been 
associated with the claims file.  His testimony was 
consistent with contentions presented on appeal for an 
earlier effective date for a grant of service connection for 
residuals of a head injury.


Analysis

The selection of February 18, 1994, as the effective date of 
the award of service connection for residuals of a head 
injury with post concussion headaches reflects the 
application of 38 C.F.R. § 3.400(q), the VA regulation that 
controls the assignment of an effective date for an award of 
service connection based on receipt of new and material 
evidence following a prior final disallowance of an earlier 
claim.  

The original 1966 claim for service connection was never 
adjudicated because the veteran did not follow up on his 
informal claim by submitting a formal application within one 
year after the appropriate form was sent to him by the RO 
(see 38 C.F.R. § 3.155(a) (Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.).  

The veteran subsequently filed a claim for service connection 
in August 1974.  That claim was denied by the RO in February 
1975, and the denial became final after one year in the 
absence of an appeal by the veteran.  38 U.S.C.A. 
§ 7105(b)(c); 38 C.F.R. § 20.1103; Godfrey v. Brown, 7 Vet. 
App. 398, 405 (1995).  The veteran does not argue that he did 
not receive notice of the February 1975 decision, and the 
record shows that he was provided with a standard written 
notice of the denial of service connection and of his 
procedural and appellate rights.  Consequently, no benefits 
are payable on the basis of that claim.  38 U.S.C.A. 
§ 7105(c) (West 1992); 38 C.F.R. § 20.302(a).  

Thereafter, submission of new and material evidence was 
necessary to reopen the claim.  The ultimate award of service 
connection by the Board in March 2000 was based on a 
determination that additional evidence satisfying the 
regulatory definition of new and material evidence had been 
received, and that such evidence supported the granting of 
service connection on a new factual basis.  Under the above-
cited regulation, 38 C.F.R. § 3.400(q), where an award of 
service connection is based on receipt of new and material 
evidence that establishes a new factual basis, the effective 
date of the award is the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  

The Board has reviewed the record in its entirety to 
determine whether any evidence constituting new and material 
evidence sufficient to reopen the claim had been received at 
any time during the period after the unappealed and final 
February 1995 rating decision but before the February 18, 
1994 request to reopen the claim.  

However, although the veteran did file a number of claims for 
nonservice-connected pension benefits after 1975, at no time 
did he specifically request that the service connection claim 
be reopened in conjunction with the pension claims.  The 
Board would note that evidence added to the record during 
this period included the report of a VA hospitalization from 
June to September 1975, in which the veteran reported having 
been struck in the head by a snowball containing a rock; no 
current disability found to be due to head trauma was found.  

In June 1992 the veteran gave a "rambling account" of a blow 
to the head in service which he considered to be the cause of 
psychiatric problems.  The diagnosis at that time was 
conversion disorder.  Neither medical report satisfied the 
regulatory definition of new and material evidence found in 
38 C.F.R. § 3.156(a) such as to warrant reopening of the head 
injury claim.  

The veteran's appeal for an earlier effective date is based 
on the allegation that the proper effective date for the 
service connection award should have been in 1965, since he 
has had chronic symptoms ever since the original injury in 
service.  

The grant of service connection constitutes an 
acknowledgement that symptoms of post concussion syndrome are 
related to service; however, that is essentially irrelevant 
to the appeal.  Regardless of whether or not a disability 
that would have qualified for service connection existed 
before February 18, 1994, compensation for such disability is 
not payable until entitlement has been adjudicated in 
accordance with the procedural and evidentiary requirements 
established by law.  

The first such requirement is the filing of a claim which is 
supported by medical evidence.  Where a prior claim has been 
denied and that denial has become final, essentially the same 
requirement applies, but with the additional requirement that 
new and material evidence to reopen such claim has been 
received.  

The mere existence of a disability throughout the period of 
claimed entitlement, in other words, does not justify the 
assignment of an earlier effective date.  A claim must be 
filed, and if service connection has previously been denied, 
medical evidence warranting readjudication must be received.  

The CAVC has made it plain that the date of the filing of the 
claim and the documentation of entitlement is controlling in 
effective date determinations.  See Lalonde v. West, 12 Vet. 
App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 
(1997).  In Lalonde, the CAVC stated:

The Court understands the appellant's 
feelings of entitlement to an earlier 
effective date based on those records.  
However, the effective date of an award 
of service connection is not based on the 
date of the earliest medical evidence 
demonstrating a causal connection, but on 
the date that the application upon which 
service connection was eventually awarded 
was filed with the VA.  

In the present case, the veteran's claim is even weaker than 
that addressed in the Lalonde case, given that in Lalonde the 
evidence upon which earlier entitlement was sought consisted 
of medical evidence that was in existence before the claim 
was filed.  In the present case, entitlement to service 
connection was based on a medical opinion that did not exist 
until July 1999, long after the February 18, 1994, petition 
to reopen the claim from which date benefits have already 
been awarded.  

In a May 2001 presentation, the veteran's representative 
offered extensive argument that interprets the phrase "date 
entitlement arose" as found in VA effective date regulations 
in a manner that would entitle the veteran to an award of 
service connection from the date of the original injury.  To 
the extent that the Board is able to understand the 
representative's position, the argument appears to be that 
because symptoms that are now known to be due to head trauma 
have existed since the original injury, entitlement "arose" 
at the time of the injury in service, regardless of when a 
service connection claim was filed.  

However, this argument, even if accepted, does not affect the 
application of the controlling statutory provisions and 
regulations that apply when service connection is awarded on 
the basis of new and material evidence.  
Under both the statute, 38 U.S.C.A. § 5110(a), and 
regulation, 38 C.F.R. § 3.400(q), the effective date of an 
award based on a claim to reopen after final disallowance 
shall not be earlier than the date of receipt of application 
therefor.  See also Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd 17 F. 3d 368 (Fed. Cir. 1994), cert. denied 513 
US 18, 115 S. Ct. 61 (1994); Livesay v. Principi, 15 Vet. 
App. 165, 170-172 (1993).  

Therefore, even assuming arguendo, but not conceding, that 
entitlement arose before the February 1994 claim, the 
selection of February 28, 1994, as the effective date 
reflects the correct application of the governing law 
inasmuch as that is the latter of the alternative dates 
specified by law.  It should be pointed out that in some 
cases the date of a VA outpatient or hospital examination or 
the date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of an informal claim.  
38 C.F.R. § 3.157(b)(1) (2003).  

However, these provisions operate only after a formal claim 
for compensation has previously been allowed (in which case 
the issue is entitlement to a higher rate of compensation) or 
when a formal claim for compensation has been disallowed for 
the reason that service-connected disability is not 
compensable in degree.  See Servello v. Derwinski, 3 Vet. 
App. 196, 199-200 (1992).  This regulation does not apply 
where service connection has not been granted.  The fact that 
the veteran has received VA hospital and outpatient care over 
the years is of no value to him in establishing the presence 
of a reopened service connection claim before February 18, 
1994.  

It should be noted that under the law, a prior final denial 
may be set aside if shown to have been clearly and 
unmistakably erroneous.  See Russell v. Principi, 3 Vet. App. 
310, 313 (1992).  VA regulations provide that when the 
evidence establishes CUE in a prior rating decision, such 
decision will be reversed or amended and that, for the 
purpose of authorizing benefits, the rating which constitutes 
a reversal of the prior rating decision on the grounds of CUE 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a) (2003).  

However, the veteran has not expressed an intent to establish 
entitlement to an earlier effective date on the basis of CUE 
in the February 1975 rating decision or identified a basis 
for any such claim.  

To raise a claim of CUE, there must be specificity as to the 
nature of the alleged error and persuasive reasons must be 
given as to why the result would have been manifestly 
different.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  A difference 
of opinion as to how the evidence was weighed and balanced 
does not constitute CUE.  See Russell, Fugo, supra.  

In the present case, it is the law which is dispositive of 
the issue on appeal, not the facts.  The CAVC has held that 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  The 
Board has found that the appeal is without legal merit and 
must be denied.  


ORDER

Entitlement to an effective date, prior to February 28, 1994, 
for the award of service connection for residuals of a head 
injury with post concussion headaches, is denied.



____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



